In an action pursuant to 42 USC § 1983 to recover damages from a denial of an application for an amended site plan, the defendant appeals from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered January 25, 1996, which granted the plaintiff’s motion for an assessment of counsel fees and awarded the plaintiff’s counsel the sum of $44,655.
Ordered that the order is reversed, on the law, with costs, and the plaintiff’s motion is denied, in light of our determination on the companion appeal from the judgment entered September 5, 1996 (see, Reed’s of Armonk Bldg. Supply v Curry, 246AD2d 587 [decidedherewith]). Rosenblatt, J. P., Miller, Ritter and Florio, JJ., concur.